t c memo united_states tax_court eugene j phillips and barbara a phillips petitioners v commissioner of internal revenue respondent docket no filed date thomas j hall and neil v birkhoff for petitioners john c mcdougal for respondent memorandum opinion wells judge the instant matter is before us on petitioners' motion for reasonable_litigation_costs pursuant to sec_7430 and rule unless otherwise noted all section references are to the internal_revenue_code in effect at the relevant times and all rule references are to the tax_court rules_of_practice and procedure neither party has requested a hearing on petitioners' motion accordingly we rule on petitioners' motion on the basis of the parties' submissions and the record in the instant case as a whole we incorporate by reference herein the portions of our opinion on the merits in the instant case phillips v commissioner tcmemo_1997_128 that are relevant to our disposition of the motion on date we issued our opinion on the substantive issues in the instant case we found that petitioners engaged in their horse activity for profit and accordingly held that petitioners were entitled to deduct their horse activity expenses in excess of activity income for the years in issue generally sec_7430 provides for the award of reasonable administrative and litigation costs to a taxpayer who is a prevailing_party in an administrative or court_proceeding brought against the united_states involving the determination of any_tax interest or penalty pursuant to the code to be a prevailing_party a taxpayer must establish that the position_of_the_united_states was not substantially justified the taxpayer substantially prevailed with respect to either the amount in controversy or the most significant issue or set of issues presented and as pertinent to the instant matter the taxpayer met the net_worth requirements of u s c sec d b at the time the petition in the case was filed sec_7430 additionally an award of litigation costs may be made only where a taxpayer has exhausted available administrative remedies sec_7430 and no award of costs may be made with respect to any portion of an administrative or judicial proceeding that the taxpayer has unreasonably protracted sec_7430 moreover the costs claimed must be reasonable in amount sec_7430 petitioners bear the burden of proving that each of the foregoing requirements has been satisfied rule e the requirements are conjunctive and failure to prove any one will preclude an award of costs to petitioners 88_tc_492 respondent contends that petitioners have not shown that the position_of_the_united_states was not substantially justified and that the amount of attorney's_fees claimed is reasonable respondent concedes that petitioners have satisfied the other references to sec_7430 in this opinion are to that sec_1 as amended by sec_1551 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2752 effective for proceedings commenced after date and by sec a of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3342 effective with respect to proceedings commenced after date sec_7430 was amended by the taxpayer bill of right sec_2 tbr2 publaw_104_168 110_stat_1452 effective with respect to proceedings commenced after date the amendments to the section place on the commissioner the burden of establishing that the position of the commissioner was substantially justified sec_7430 a judicial proceeding is commenced in this court with the filing of a petition rule a petitioners filed their petition on date accordingly the amendments to sec_7430 enacted by tbr2 do not apply here 108_tc_430 schlicher v commissioner tcmemo_1997_163 sicard v commissioner tcmemo_1996_476 requirements for the award of reasonable_litigation_costs we shall first consider whether respondent's position was substantially justified a position is substantially justified if it is justified to a degree that could satisfy a reasonable person and has a reasonable basis in both fact and law 487_us_552 55_f3d_189 5th cir affg tcmemo_1994_182 106_tc_76 the determination of reasonableness is based on all of the facts and circumstances surrounding the proceedings nalle v commissioner supra pincite a position has a reasonable basis in fact if there is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion pierce v underwood supra pincite the inquiry must be based on the facts reasonably available to the commissioner when the position was maintained 94_tc_685 the fact that the commissioner loses on the merits does not establish that a position was not substantially justified but it is a factor to be considered nalle v commissioner supra pincite 991_f2d_359 7th cir 931_f2d_1044 5th cir 100_tc_457 the fact that the evidence favoring the commissioner's position fails to persuade the trier of fact does not necessarily mean that the commissioner's position did not have a reasonable basis in fact 92_tc_192 affd 905_f2d_241 8th cir unless that evidence is unusually scanty or unworthy of belief 91_tc_367 the commissioner cannot escape an award of costs pursuant to sec_7430 simply because a case presents questions of fact minahan v commissioner supra pincite or of witness credibility windsor prod corp v commissioner tcmemo_1995_556 a position is not substantially justified in law if legal precedent does not substantially support the commissioner's position given the facts available to the commissioner coastal petroleum refiners inc v commissioner supra pincite respondent's position which was stated in the notice_of_deficiency was that petitioners' horse activity was an activity not entered into for profit in the answer respondent denied certain of petitioners' allegations petitioners contend that respondent's position was not substantially justified because respondent failed to exercise reasonable and appropriate discretion to resolve this action without a court_proceeding respondent did not conduct any pretrial discovery respondent relied on the presumption of correctness accorded the determination in the notice_of_deficiency and did not present any evidentiary or legal support for respondent's position the court found no support for respondent's position on any of the factors provided pursuant to sec_1_183-2 income_tax regs the court found for petitioners with regard to all of the relevant factors pursuant to sec_1_183-2 income_tax regs and respondent knew or should have known that the facts in the instant case supported petitioners' position respondent on the other hand contends that petitioners have offered no specific details that establish an overriding weakness in respondent's circumstantial case or any legal authority with which respondent's case is clearly inconsistent additionally respondent contends that petitioners are essentially arguing that because petitioners won the case respondent's position was not substantially justified sec_1_183-2 income_tax regs provides a nonexclusive list of factors to be considered in deciding whether an activity is engaged in for profit as stated in our prior opinion we considered those factors in reaching a decision on the merits in the instant case no single factor and not even the existence of a majority of such factors is controlling 94_tc_41 we conclude that respondent's position was substantially justified among the facts in the record that bore negatively on petitioners' claimed profit_motive were the following petitioners had no financial plan or written budget petitioners went bankrupt petitioner eugene j phillips had substantial income that was sheltered from the losses from the activity in issue certain expenses taken by petitioners were not farm related petitioners' only records on their horses' bloodlines were registration applications and petitioners had a consistent history of losses during through from the foregoing facts a reasonable person could infer that petitioners' horse activity was not entered into for profit it was not until petitioners testified at trial and presented other persuasive evidence to overcome the negative inferences of such facts that petitioners were able to prevail consequently in the instant case we conclude that respondent had a reasonable basis in fact and law for the position that petitioners did not have an actual and honest profit objective as we have concluded that respondent's position was substantially justified we need not consider the issue of whether the amount of attorney's_fees claimed by petitioners is reasonable to reflect the foregoing an appropriate order will be issued
